DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Response to Amendment
Applicant’s amendment of 02/23/2022 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas J. Diceglie, Jr. on 06/09/2022.
The application has been amended as follows: 
Cancelled claims 5 and 6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yi, et al. ("Synthesis and characterization of Mg2Si/Si nanocomposites prepared from MgH2 and silicon, and their thermoelectric properties." Journal of Materials Chemistry 22.47 (2012): 24805-24813) is the closet prior art as used in the last office action.
Yi teaches a magnesium-based thermoelectric conversion material made of a sintered compact of a magnesium compound (Mg2Si with excess Si, which is a thermoelectric material; see Fig. 4. Compounds are sintered by SPS, see §Experimental: Synthesis, suggesting they are a sintered compact),
wherein, in a cross section of the sintered compact, a Si-rich metallic phase having a higher Si concentration than in magnesium compound grains is unevenly distributed in a crystal grain boundary between the magnesium compound grains (see Fig. 4),
and the magnesium compound grain comprises Bi as a dopant (see Response to Arguments (see §Microstructure Characterization, and Fig. 5 in general).
Yi does not explicitly teach an area ratio of the Si-rich metallic phase is in a range of 2.5% or more and 10% or less, and a number density of the Si-rich metallic phase having an area of 1 µm2 or more is in a range of 1,800/mm2 or more and 14,000/mm2 or less, the number density of the Si-rich metallic phase having an area of 1 µm2 or more is measured on the basis of a mapping diagram obtained by an EPMA device.
However, Yi does perform elemental probe micro-analysis / EPMA (see Fig. 4). While the crystallite size of Si inclusions is approximately 17 nm, as determined by XRD, Yi notes that agglomerations of Si are present in the 5 mol% Si nanocomposite and 10 mol% Si nanocomposite, and from Fig. 4, many of them have an area of 1 µm2 or more (see Fig. 4). By inspection, a number density of the Si-rich metallic phase having an area of 1 µm2 or more is 10-100 in a 50 µm x 50 µm sample, yielding a density of 4000/mm2 to 40000/mm2.
Additionally, at 550 ºC, the 5 mol% Si nanocomposite has a resistivity of ~2.5 mΩ∙cm (see Fig. 8), and a Seebeck coefficient of -110 µV/K (see Fig. 11), while the 10 mol% Si nanocomposite has a resistivity of ~3.3 mΩ∙cm and a Seebeck coefficient of -200 µV/K. Multiplying the inverse of the resistivity, i.e. conductivity, @ 550 ºC by the square of the Seebeck coefficient @ 550 ºC, gives a power factor S2σ @ 550 ºC of 4.8 x 10-4 W/mK2 for the 5 mol% Si nanocomposite, and 11 x 10-4 W/mK2 for the 10 mol% nanocomposite, which are similar to the numbers obtained in the instant specification (see Table 1). Thus, there is at least some evidence suggesting the samples prepared by Yi are similar to the instant specification.
Thus, either Yi teaches a compound having an area ratio of the Si-rich metallic phase is in a range of 2.5% or more and 10% or less, and a number density of the Si-rich metallic phase having an area of 1 µm2 or more is in a range of 1,800/mm2 or more and 14,000/mm2 or less (realistically, it is hard to compare the black-white image in the instant specification with the image taught by Yi, and determine appropriate cut-off values to “count” the number Si-rich metallic phase regions), the number density of the Si-rich metallic phase having an area of 1 µm2 or more is measured on the basis of a mapping diagram obtained by an EPMA device, or, alternatively, it would have been obvious to one of ordinary skill in the art to optimize these in order to optimize the resulting power factor of the device, since it appears it could fall within the values for 5 mol% and 10 mol%, as the resistivity is similar between all the samples, but the Seebeck coefficient increases dramatically between 5 mol% Si and 10 mol% Si (Yi suggests thermoelectric power factor is worth optimizing @ p. 24806).

However, Yi does not disclose the crystal grain boundary comprises magnesium oxide (MgO) as required by the instant claims. 

Zhang, et al. "Preparation and Thermoelectric Characteristics of SiO2/Mg2Si0.8Sn0.2 Bulk Nanocomposite." Advanced Materials Research. Vol. 415. Trans Tech Publications Ltd, 2012, teaches a composite having Mg2Si0.8Sn0.2 made with SiO2 nanoparticles, but does not disclose that the crystal grain boundary comprises magnesium oxide (MgO) as required by the instant claims.

The search did not reveal any pertinent art that discloses the crystal grain boundary comprising MgO and Si-rich metallic phase having the claimed characteristics.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721